The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claims 3, 14, 25 and 36
Means are provided for varying the length of said electrically connecting means
On page 10 of the specification, it states “’tuning’ the apparatus by adjusting the separation distance of the thyratron relative to discharge capacitor (2) and dome electrode (13). This could be accomplished if electrical connectors (6) and (12) were made extendible by means of concentric snugly-fitting tubes.”

Regarding the relative term “sufficiently large” in claims 4, 15, 26 and 37
The recitations “electrically connective means having a diameter sufficiently large to provide a low-inductance path” is described in the specification as “The low inductance propagation of this wave is further assisted by ensuring that connectors (6) and (12) have a large diameter of at least one inch, and a short length of preferably no more than two inches” (see page 10).

Claim Objections
Claims 6, 17, 28 and 39 are objected to because of the following informalities:
Claims 6, 17, 28 and 39 are objected to because “wherein the metallic fins comprising said multi-fin spark gap thyratron have a flat ring…” should state “wherein said multi-fin spark gap thyratron comprises a plurality of metallic fins each having a flat ring…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 23-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  See specifically, “whereby the target object may experience a rate of time flow that is slowed below normal” (see last two lines of claim 1) and “wherein the rate of time flow experienced by the target object or person is slowed” (see last two lines of claim 23).
With regard to the system’s ability to create this result, the specification provides the following background: “According to the theory of special relativity, when a clock moves relative to a given rest frame, its time retards relative to a clock that remains stationary in that rest frame, a phenomenon termed relativistic time dilation. This means that the flow of time measured by the moving clock dilates or slows down relative to that measured by the stationary clock. In other words, clocks in the moving frame are understood to proceed at a slower rate” (see last paragraph on page 5 of the specification).  In the last paragraph on page 6 and the first paragraph on page 7 of the specification, the application discusses subquantum kinetics and the prediction that a clock traveling through the ether would slow down as compared to a stationary clock, due to the effect of the relative motion of the ambient ether.  The application then extrapolates this model to state that a stationary clock subjected to an ether wind would result in a similar effect on this stationary clock as to the previous example of the traveling clock (i.e., “all physical processes and wave oscillations would slow down just as if time had slowed down” – see last sentence on page 6).  
Claims 1 and 23 recite an apparatus configured to generate scalar-longitudinal, DC shock waves that are targeted at an object or person.  As described in the third e.g., see specifically, “whereby the target object may experience a rate of time flow that is slowed below normal” (see last two lines of claim 1) and “wherein the rate of time flow experienced by the target object or person is slowed” (see last two lines of claim 23)).
According to MPEP 23164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

(A) The breadth of the claims
The claims present an apparatus with “whereby” and “configured to” limitations stating that the use of the apparatus will result an effect such that “the target object may experience a rate of time flow that is slowed below normal” (see claim 1) and “the rate of time flow experienced by the target object or person is slowed” (see claim 23).

(B) The nature of the invention
The invention relates to a device for generating and transmitting a repeated series of scalar-longitudinal, DC shock waves.  The application indicates that a stationary person or object subjected to waves emitted by the apparatus will experience time at a slower rate than normal (i.e., where normal would be the rate of the flow of time when not subjected to the emissions of the apparatus).

(C) The state of the prior art
The prior art for apparatus and methods related to scalar-longitudinal waves are few.  These type of electromagnetic waves appear to date back to Nikola Tesla (and possibly earlier – see page 7 of the specification), though does not appear to be the prominent and widely accepted theory to describe the manner by which electromagnetic radiation propagate through space.  Instead, transverse waves are widely accepted as the manner in which electromagnetic radiation propagates.  As such, there is limited prior art from which factual evidence can be procured, as opposed to theories and hypotheses.
Prior art is limited for utilizing a device or apparatus to slow the rate of time experienced by a stationary object or person.  Theories related to the slowing of time due to traveling at or near the speed of light exist, as well as fluctuations in the flow of time in relation to gravity.  Prior art is even further limited in regards to slowing the rate of time experienced by a stationary object or person due to subjecting that object or person to scalar-longitudinal, DC shock waves.
According to the specification, “neither Tesla, nor others after him experimenting with these laboratory-produced ether winds, had discovered that such ether winds have the ability to affect the flow of time in the physical world. Hence it is maintained that this phenomenon is an original discovery of the inventor.”
Generally discussing subjecting an object or person to scalar-longitudinal, DC shock waves (as described by the specification - see Factor F below) and the limited amount of prior art fails to clearly establish any methods or steps of using scalar waves to perform these functions (i.e., slowing the flow of time of said object or person), such that one of ordinary skill in the art would reasonably be capable of making and using the invention to obtain the claimed outcomes.

(D) The level of one of ordinary skill
The level of one of ordinary skill in the art to make and use the invention would likely be limited to experimental physicists.  In other words, one of ordinary skill in the art would be a highly trained and highly educated individual.

(E) The level of predictability in the art
With respect to the limiting amount of prior art available on the topics, and more specifically due to the fact that a majority of that available prior art provides hypotheses and theories, as opposed to well-document and fact-checked experiments and results, there is a low level of predictability in the art.  This is true to both an apparatus for generating scalar-longitudinal, DC shock waves as well as their specific use to slow the flow of time of an object or person subjected to these waves.
Furthermore, the specification itself describes the manner by which the apparatus functions and delivers its results (i.e., slowing the flow of time experienced by a target object or person) entirely via theories and hypotheses.

(F) The amount of direction provided by the inventor
In order to arrive at the claimed invention, the application described multiple theories that are inter-related to the outcomes presented in the claims.  For instance, “experience an ether wind as it traveled. One ether theory that is particularly useful for understanding this clock retardation phenomenon is the theory of subquantum kinetics (SQK)… SQK requires seven species to specify its reactions whose reactions are formalized in the reaction system called Model G. A summary of the theory is prohibitively long to be presented here and so those interested are referred to the above cited references as well as to other papers available in journals and on the internet” (see page 6).  “SQK predicts that when a target clock is traveling through the ether, it should slow down in comparison with a stationary clock since the etheron reactions that are creating the clock and all material bodies in that vicinity are uniformly slowed down due to the effect of the relative motion of the ambient ether” (see last paragraph on page 6).  “An interesting extrapolation of this model is that the same clock retardation effect should just as well occur if the target clock were stationary in the laboratory ether reference frame, but was subject to a local ether wind of velocity v. The time dilation processes affecting the clock would be the same as though the clock were traveling through the ambient ether at velocity v. According to subquantum kinetics, such an ether wind could be artificially produced in the laboratory by electrical means” (see first paragraph on page 7).  The specification then states on page 7 that “an apparatus that repeatedly discharges DC electrical shocks from a cathode to generate a succession of negative electric potential shock waves” could create this effect and that “The scalar-longitudinal DC shock waves that best produce the theorized clock retardation effects disclosed here would be those having a triangular voltage profile with a steep leading-edge field gradient, each successive shock initiating with the same polarity.”  On page 8, the specification states that “If a cathode were to emit a succession of such Coulomb potential shock waves, the wind produced by each successive shock pulse is theorized to add to the next and thereby to sustain a forward X etheron wind. In this way, it should be possible to create an X etheron wind, or ‘electric flux density wind’, in the laboratory by producing an apparatus that emits a succession of negative electric potential shocks having a steep leading edge gradient”.
After describing the construction of the claimed invention on pages 9-11, the specification states “In general, there are many ways that one could construct an apparatus to generate a local ether wind. The degree of time dilation produced is theorized to depend on the magnitude of the ether wind generated, which in tum is theorized to scale with the pulse voltage magnitude, abruptness of pulse discharge, and pulse repetition rate. It is preferable to use a DC power source of greater than 250 kV, a pulse rise-time of less than 800 picoseconds, and a repetition rate greater than 15 pulses per second” (see page 11).  Therefore, while the structural configuration of the device itself is well detailed, the use of the device to create the effect of slowing the rate of flow of time to an object or person subjected to the waves of the device appear to be written as theories, with no real steps or processes to perform said functions.

(G) The existence of working examples
The application does not present results of a working example of the claimed apparatus, with any results describing a slowing of the flow of time that is the direct result of subjecting a target object or person to the emissions of the claimed apparatus.  As such, there is not discussion of working examples of the claimed apparatus that illustrate a resulting effect of slowing the flow of time.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Based on the discussion in Factors (A)-(G) above, it is clear that there would be undue experimentation required to configure operating parameters of the claimed apparatus to generate waves capable of slowing the rate of flow of time of a target object or person.  The basis by which the physics of the apparatus and how it is described to create a change in the observed rate of the flow of time on an object or person appears to be based on theories and hypotheses that are not backed by literature.

Based on the above description of Factors (A) – (H), claims 1-11 and 23-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Claims 12-22 and 34-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for use of the claimed apparatus to result in “healing and/or an improvement of health”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. See specifically, “whereby the target organism may experience healing and/or an improvement of health” (see last two lines of claim 12) and “for the purpose of healing and/or improving the health of the organism” (see last two lines of claim 34).
While the specification states “Regarding the safety of this technology, scalar-longitudinal DC shock waves similar to those capable of producing clock retardation, have had a long safety record in that people have been exposed to such waves for many hours for the purpose of receiving medical therapy.  In this regard, there have been documented cases of remission of cancer tumors and cures of many other diseases.  So use of the device for time dilation should in addition yield beneficial effects on the human body” (see page 11), the specification does not provide any 
According to MPEP 23164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

(A) The breadth of the claims
The claims present an apparatus with “whereby” and “configured to” limitations stating that the use of the device will result in a target organism “experiencing healing and/or an improvement of health”.

(B) The nature of the invention
The invention relates to a device for generating and transmitting a repeated series of scalar-longitudinal, DC shock waves.

(C) The state of the prior art
The prior art for apparatus and methods related to scalar-longitudinal waves are few.  These type of electromagnetic waves appear to date back to Nikola Tesla (and possibly earlier – see page 7 of the specification), though does not appear to be the prominent and widely accepted theory to describe the manner by which electromagnetic radiation propagate through space.  Instead, transverse waves are widely accepted as the manner in which electromagnetic radiation propagates.  As such, there is limited prior art from which factual evidence can be procured, as opposed to theories and hypotheses.
as briefly discussed on page 11) and the limited amount of prior art fails to clearly establish any methods or steps of using scalar waves to perform said function, such that one of ordinary skill in the art would reasonably be capable of making and using the invention to obtain the claimed outcomes.
Additionally, it must be noted that while some provide theories that scalar-longitudinal waves can result in healing effects, others theorize the use of scalar-longitudinal waves as weapons, which therefore would cause harm rather than healing.

(D) The level of one of ordinary skill
The level of one of ordinary skill in the art to make and use the invention would likely be limited to experimental physicists.  In other words, one of ordinary skill in the art would be a highly trained and highly educated individual.

(E) The level of predictability in the art
With respect to the limiting amount of prior art available on the topics, and more specifically due to the fact that a majority of that available prior art provides hypotheses and theories (ranging from scalar-longitudinal waves being used as a vehicle for healing or for destructive weapons), as opposed to well-document and fact-checked experiments and results, there is a low level of predictability in the art.
Furthermore, the specification itself describes the manner by which the apparatus functions and delivers its results (i.e., the results of healing and/or improvements to health) entirely via theories and hypotheses.

(F) The amount of direction provided by the inventor
Specifically with respect to the limitations of claims 12 and 34 (e.g., “experience healing and/or an improvement of health”), the amount of direction provided by the inventor to produce these effects on a target organism by use of the claimed apparatus is limited to the single paragraph on page 11.  This portion of the specification states:
Regarding the safety of this technology, scalar-longitudinal DC shock waves similar to those capable of producing clock retardation, have had a long safety record in that people have been exposed to such waves for many hours for the purpose of receiving medical therapy. In this regard, there have been documented cases of remission of cancer tumors and cures of many other diseases. So use of the device for time dilation should in addition yield beneficial effects on the human body.  Some discussion of the healing abilities of scalar-longitudinal DC shock waves may be found in a paper authored by Dirk Gillabel entitled "The Bee Machine or Teslatron," which is posted on the website: www.soul-guidance.com/houseofthesun/teslatron.html.

This appears to be the only portion of the specification that discusses the use of these types of waves for medical therapy.  At most, this states that (1) these types of waves are safe for use on people, (2) others have documented cases of remission of cancer tumors and cures of many other diseases (including the paper authored by Mr. Gillabel), and (3) the waves from this device should yield beneficial effects on the human body.  Therefore, the application states that others have documents health related capabilities by the use of scalar-longitudinal waves.  However, the specification itself never provides any manner by which the claimed apparatus may be operated to result in any of these health improvements that have been documented by others.  Therefore, there is no direction provided by the inventor for how to use the claimed apparatus for the purposes of healing and/or improving the health of a target organism.

(G) The existence of working examples
The application does not present results of a working example of the claimed apparatus, with any results describing improvements in health or healing that is the direct result of subjecting a target organism to the emissions of the claimed apparatus.  The application mentions in the sole paragraph on page 11 that “there have been documented cases of remission of cancer tumors and cures of many other diseases” by exposing people to scalar-longitudinal waves, and the same paragraph mentions “some discussion of the healing abilities of scalar-longitudinal DC shock waves” in a paper by Mr. Dirk Gillabel.  However, none of this is by the use of the claimed apparatus.  As such, there is not discussion of working examples that illustrate healing or health improvements by the claimed apparatus.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure


Based on the above description of Factors (A) – (H), claims 12-22 and 34-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Particularly with respect to use of the claimed apparatus to result in “healing and/or an improvement of health”.


Claims 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 is rejected because it recites “whereby the target organism may experience healing and/or an improvement of health”.  The specification states the following on page 11, “Regarding the safety of this technology, scalar-longitudinal DC shock waves similar to those capable of producing clock retardation, have had a long safety record in that people have been exposed to such waves for many hours for the purpose of receiving medical therapy. In this regard, there have been documented cases of remission of cancer tumors and cures of many other diseases. So use of the device for time dilation should in addition yield beneficial effects on the human body.”  This appears to be the only portion of the specification that discusses the use of these types of waves for medical therapy.  At most, this states that (1) these types of waves are safe for use on people, (2) others have documented cases of remission of cancer tumors and cures of many other diseases, and (3) the waves from this device should yield beneficial effects on the human body.  The specification, therefore, does not 
Claims 13-22 are rejected as being dependent upon claims 12, thereby inheriting the issues described above.

35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 is rejected because it recites “whereby the target object may experience a rate of time flow that is slowed below normal.”  Therefore, it is unclear if this is a positive recitation that would be legally binding.  In other words, it is not clear if the claim requires that the target object experience a rate of time flow that is slowed below normal, or if this is not a requirement of the claim (e.g., the object may or may not have this experience).  As such, the scope of the claim is unclear and indefinite.
may experience healing and/or an improvement of health”.  Therefore, it is unclear if this is a positive recitation that would be legally binding.  In other words, it is not clear if the claim requires that the target organism experience healing and/or an improvement of health, or if this is not a requirement of the claim (e.g., the object may or may not have this experience).  As such, the scope of the claim is unclear and indefinite.
Claim 34 is rejected because the phrase "for the purpose of" in the second-to-last line of the claim renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (e.g. “healing and/or improving the health of the organism”).  See MPEP § 2173.05(d).  It is unclear if this is a positive recitation that would be legally binding.  In other words, it is not clear if the claim requires that the target organism experience healing and/or an improvement of health, or if this is not a requirement of the claim (e.g., the object may or may not have this experience).  As such, the scope of the claim is unclear and indefinite.

Claims 1, 12, 23 and 34 are rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: some type of controlling device that allows the system to be “configur[e] the electrical system to produce a repeating series of scalar-longitudinal DC shock waves of short rise-time”.  In other words, the claimed “an electrical system” comprises a power source, a capacitor, a dome electrode and a thyratron.  However, none of these alone or in combination result in the system being configured “to produce a repeated series of … waves”, as claimed.  
Claims 3, 14, 25 and 36 are rejected because “said electrically connecting means” in line 4 lacks antecedent basis.
Claims 5, 16, 27 and 38 are rejected because “the thyratron fin stack” in lines 2-3 lacks antecedent basis.
Claims 5, 16, 27 and 38 are rejected because “the enclosure for said thyratron” in line 1 lacks antecedent basis.
Claims 5, 16, 27 and 38 are rejected because “the enclosure for said high-voltage capacitor” in line 3 lacks antecedent basis.

Claims 6, 17, 28 and 39 are rejected because “the metallic fins” in line 1 lacks antecedent basis.
Claims 7, 18, 29 and 40 are rejected because “the output of said scalar-longitudinal DC shock waves” lacks antecedent basis.
Claims 7, 18, 29 and 40 are rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: some type of controlling device that causes an output waves to have a rise time of not more than 800 nanoseconds.
Claims 11, 22, 33 and 44 are rejected because the limitations recited therein have no limiting impact on the apparatus claimed by claim 1.  In other words, the location of the object or person receiving the waves created by the apparatus of claim 1 does not change the device itself or the use of the device.
Any claim not explicitly addressed above is rejected under 35 USC 112(b) based on its dependency from a claim that is explicitly addressed, thereby inheriting the same issues described above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/           Primary Examiner, Art Unit 3799